Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. Applicant's amendment, filed 2/16/2021, is acknowledged. Claims 1-26 are pending.

Priority
2. Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of 35 U.S.C. 112 (pre-AIA ). See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, US Provisional  Application Nos. 62/666509 and 62/666504, filed on 5/3/2018, fail to provide adequate support or enablement in the mariner provided by 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for one'  or more claims of this application.  In particular, the current application recites a method of selecting a therapeutic agent for a subject in need thereof by providing an isolated tau sample from the subject and administering to the subject a therapeutic agent which prevents amyloid deposition from increasing or reduces a subject's existing plaque load and the isolated tau sample contains phosphorylation at T181 and/or T217 that is about 1.5 standard deviations and tau phosphorylation at T205 that is below about 1.5 standard deviations  or (ii)  the  tau phosphorylation at T181 and/or T217  is about 1.5 standard deviation or above and tau phosphorylation at T205 is about 1.5 standard deviations or above and the therapeutic agent prevents amyloid deposition from increasing, or reduces a subject's existing plaque load or prevents tau aggregation or targets neurofibrillary tangles. The standard deviation is defined by the normal distribution of tau phosphorylation at the residue measured in a control without brain amyloid plaques as measured by PET imaging and/or Abeta42/40 measurement in CSF.
[AltContent: connector]Accordingly, the priority date of the instant claims of the current application is   considered to be 5/3/2019, the filing date of PCT/US2019/03072562.

Oath/Declaration
3. The Declaration of Randall Bateman under 37 CFR 1.130 filed on 2/16/2021 is  insufficient to disqualify Barthelemy (Nov. 2017, 226977) as a prior art reference because the filing date for the current application is considered to be 5/3/2019 and the   Barthelemy reference was filed outside the 1 year grace period. Accordingly, the exception under 35 USC 102(b)(1) cannot be overcome by 130 declaration.  However, in view of the amendment and arguments the rejection under 35 USC 103 which cites this reference is withdrawn; see explanation below.

EXAMINER'S AMENDMENT

4.  An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

5.  Authorization for this Examiner's Amendment was given in a telephone interview Rebecca Riley-Vargas on March 17, 2021.

In the Claims:

6.  Claims 3-4, 6-7 and 9-10 have been cancelled.


REASONS FOR ALLOWANCE
7. The following is an Examiner's Statement of Reasons for Allowance:

Applicant's amendment amendment/remarks, has overcome the prior written description rejection.

The claims as now amended are directed to a method of selecting a therapeutic agent for a subject in need thereof by providing an isolated tau sample from the subject and administering to the subject a therapeutic agent which prevents amyloid deposition from increasing or reduces a subject's existing plaque load and the isolated tau sample contains phosphorylation at T181 and/or T217 that is about 1.5 standard deviations and tau phosphorylation at T205 that is below about 1.5 standard deviations or (ii) the tau phosphorylation at T181 and/or T217 is about 1.5 standard deviation or above and tau phosphorylation at T205 is about 1.5 standard deviations or above and the therapeutic agent prevents amyloid deposition from increasing, or reduces a subject's existing 
Applicant's arguments in the Response at pp. 3 and 5 was considered persuasive. The specification discloses that numerous therapeutic agents which are capable of carrying out the invention were available at the time of the invention. (see for example suitable kinase inhibitors listed on pp. 53-55). The state of the art was also such that one of skill in the art would have considered applicant in possession of therapeutic agents which could serve to perform the recited functions (see applicant's Table submitted on 5 of the Response).
[AltContent: rect]Rejections under 35 USC 103
Applicant’s arguments with respect to Russell (2017), which was cited in the prior OA, have been considered persuasive. Russel does not teach the specific relationships between phosphorylation at positions T181, T217 and T205  set out in base claim 1, parts (i) and (ii); namely that the isolated tau sample obtained from the subject contains tau phosphorylation at T218 and/or T217 that is about 1.5 standard deviations or above and tau phosphorylation at T205 that is below   about 1.5 standard deviations or 1.5 standard deviations above as defined by the normal distribution of tau phosphorylation at the residue measured in a control population. Russel also does not teach administering to the subject a therapeutic agent which prevents amyloid deposition from increasing or reduces a subject's existing plaque load or reduces a subject's existing plaque load, or prevents tau aggregation, or targets neurofibrillary tangles based on these relationships.

The, following prior art not relied upon is considered pertinent to applicant's disclosure:

(a) Barthelemy, “Profiling Alzheimer disease stages in dominantly inherited Alzheimer disease using CSF TAU phosphorylation isoforms: Positions matters” (Annals of Neurology, October 2018, Abstract M150).
Barthelemy teaches mass spectrometry to ensure tau and phosphorylated tau peptides in cerebrospinal fluid (CSF) at T181, T205 and T217 among other sites. Barthelemy teaches that compared to mutation non-carriers, mutation carriers demonstrated an elevation of the rate of phosphorylation on T217, 21 years before the estimated age of onset (see Results). However, Barthelemy does not teach the relationships recited in the current application nor does Barthelemy teach administration of a therapeutic agent when these relationships exist as currently recited.

Barthelemy “Profiling Alzheimer Disease Stages in dominantly inherited Alzheimer Disease using CSF Tau Phosphorylation isoforms: Position Matters” Presented slides submitted as (Exhibit B) in the response to the Request for Additional evidence by the examiner. 
These presentation slides cannot be considered as art under 102(a)(1) because they were presented at the 143rd Annual Meeting of the American Neurological Association, which occurred October 21-October 23, 2018 and accordingly fall within the 1 year grace period exception under 102(b)(1)(A) to applicant’s priority date which as noted supra is considered by the examiner to be 5/3/2019. Note that because the slides identify a one to one inventor correspondence with the listed inventors of the current application, the record is clear and no 130(a) Declaration is needed for the applicability of the exception. 

(c) Barthelemy “Profiling Alzheimer Disease Stages in dominantly inherited Alzheimer Disease using CSF Tau Phosphorylation isoforms: Position Matters” Presented presentation submitted as (Exhibit A in the response to the Request for Additional evidence by the examiner).
The poster presentation teaches changes in tau phosphorylation with respect to T217, T181 and T205 as separate charts (see graphs under “Longitudinal changes: CSF tau phosphorylation sites track stages of the disease”. However, the poster does not teach the particular relationships between phosphorylation at T181 and/or T217 and T205 and administering a therapeutic agent based on these relationships. The graphs also do not state anything about whether each of the data points represent the same patient. One of skill in the art would accordingly not be easily guided to the particular relationships currently claimed in view of the poster. 

Accordingly, claims 1-2, 5, 8, 11-26 are deemed allowable.

8.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

9.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

March 15, 2021				/JAMES  ROGERS/

/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644